Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement filed May 9, 2022 fails to comply with 37 CFR 1.98(a)(2), which requires a legible copy of each cited foreign patent document; each non-patent literature publication or that portion which caused it to be listed; and all other information or that portion which caused it to be listed.  It has been placed in the application file, but the information referred to therein has not been considered.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-11 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
	There is not one iota of evidence in the entirety of the original disclosure that Applicants were in possession of the claimed invention as of the time the application was filed.  Indeed, a reading of the Specification lends to the conclusion that the inventive process never proceeded beyond the stage of conception of an idea as there is no indication whatsoever of the makeup of a paint/ink composition, let alone an exemplification .  Rather, the composition is defined both in the claims and the Specification only in terms its properties, i.e. biodegradability, water-solubility, and the vague descriptor eco-friendly.  

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  
As an initial matter, claims merely setting forth physical characteristics desired in an article, and not setting forth specific compositions which would meet such characteristics, are invalid as vague, indefinite, and functional since they cover any conceivable combination of ingredients either presently existing or which might be discovered in the future which would impart said desired characteristics.
The phrase “predetermined consistency” is indefinite because it is not clear whether it demands a degree of consistency that is not otherwise defined, such as by a recitation of viscosity, or if instead Applicants intend that a practitioner of their invention should identify a suitable consistency dictated by the particular application, in which case this would constitute a method limitation whereas claim 1 is a product/composition claim.
Claim 1 also stipulates that the “composition” is biodegradable.  As before, there is not even mentioned broad classes of ingredient such as polymer binder component, colorant, solvent/co-solvent, humectant, rheology modifier, etc. but, even if there had been, the language employed in the claim does not make clear if all components of the paint/ink are necessarily biodegradable, or perhaps this requirement only applies to at least one component.  The same is true of requirement that the “composition” be water-soluble.  (Even water solubility, itself, may be regarded as an indefinite characteristic to the extent that it does not make clear that the water solubility is realized for all proportions of solute and water or if only partial solubility is necessary.)
The term “eco-friendly” is likewise indefinite because it might mean anything from “low” VOC content to the absence of forever chemicals.  It is also subject to interpretation since it may be construed to permit small amounts, e.g. on the ppm scale, of certain environmental contaminants but the Specification provides no guidance as to what might constitute an eco-friendly formulation.
While claim 11 purportedly discloses a paint composition, there is subject matter within the body of the claim (“item is a sticker” and “paint is housed in a carrier”) that do not define the paint.  Accordingly, questions are elicited as to what precisely Applicant is seeking patent protections of.
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 5-7 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends
Claim 2, from which each of these claims depends, is directed to a paint compound, not to a container/carrier containing a paint.  As such, claims 5-7 are not further limiting.
.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claim Interpretation
The phrase “for use with an item” is a recitation of intended use.  MPEP 2112.02 provides direction as to how phrases such as this are to be treated: “If the body of a claim fully and intrinsically sets forth all of the limitations of the claimed invention, and the preamble merely states, for example, the purpose or intended use of the invention, rather than any distinct definition of any of the claimed invention’s limitations, then the preamble is not considered a limitation and is of no significance to claim construction. Pitney Bowes, Inc. v. Hewlett-Packard Co., 182 F.3d 1298, 1305, 51 USPQ2d 1161, 1165 (Fed. Cir. 1999). See also Rowe v. Dror, 112 F.3d 473, 478, 42 USPQ2d 1550, 1553 (Fed. Cir. 1997) (“where a patentee defines a structurally complete invention in the claim body and uses the preamble only to state a purpose or intended use for the invention, the preamble is not a claim limitation”); Kropa v. Robie, 187 F.2d at 152, 88 USPQ2d at 480-81 (preamble is not a limitation where claim is directed to a product and the preamble merely recites a property inherent in an old product defined by the remainder of the claim).  Because claims 3-5 and 8-10 are further limiting not of the paint composition, but of item with which the paint is “used”, they are effectively of the same scope of as claims 1 or 2.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5 and 8-11 are rejected under 35 U.S.C. 103 as being unpatentable over Majamaki et al., EP 3473083.
The abstract discloses a marking paint composition that biodegrades in not more than 30 days and comprises water, colorant, glycerol, and corrosion inhibitor.  In addition to biodegradability, the skilled artisan would infer from the background information of [0006] that any paint candidate should be devoid of ecologically toxic materials.  The corrosion inhibitor, according to [0018-0020], is water-soluble.  The aqueous solutions are said [0025] to be clear with no turbidities indicating that the colorant is also water-soluble.
The reference is not forthcoming as to the favored consistency of the marking paint but, given its stated application, it would be well within the capabilities of one having ordinary skill in the art to optimize this parameter to realize a composition that has a consistency allowing for facile coating by whatever method/tools are most practicable.
Claims 1-11 are rejected under 35 U.S.C. 103 as being unpatentable over Kimura, U.S. Patent # 5,713,991.
	Kimura discloses an ink comprising a biodegradable dye that coordinatively bonds with the groups that render a dye component soluble in water (column 3, lines 61-66).  In a preferred embodiment, the polymer binder component is a biodegradable chitosan and the dye a sulfonate salt-modified phthalocyanine dye, xanthene dye, anthraquinone dye, etc.  See column 6, line 33 to column 7, line 19 and column 8, lines 5-8.  Other suitable embodiments of the biodegradable polymer component include those outlined in column 9, lines 18-22.  Water-miscible co-solvents are further contemplated in column 9, lines 34+.  Finally, Applicants are directed to the ink formulations summarized in Examples 5 through 9.  Relevant to claims 5-7, Kimura mentions the ink being dispensed from a pen or marker in column 1, lines 21-23.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARC S ZIMMER whose telephone number is (571)272-1096. The examiner can normally be reached M-F 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Seidleck can be reached on 571-272-1078. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


August 9, 2022

/MARC S ZIMMER/Acting Patent Examiner of Art Unit 1765